Citation Nr: 0907476	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  03-08 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, currently diagnosed as schizoaffective 
disorder.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran had active military service from October 1970 to 
June 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Procedural history

In a November 2001 rating decision, the RO denied service 
connection for schizoaffective disorder, bipolar type.  The 
Veteran perfected an appeal as to that issue.  In an August 
2004 rating decision, the RO denied service connection for a 
left knee disability.  The Veteran perfected an appeal as to 
that issue.

In September 2006, the Board remanded these issues for 
further development.  In August 2008, the VA Appeals 
Management Center (AMC) issued a Supplemental Statement of 
Case (SSOC) continuing the previous denials.  The case is 
again before the Board.

Remanded issue

The issues of entitlement to service connection for an 
acquired psychiatric disorder, currently diagnosed as 
schizoaffective disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issue no longer on appeal

In its June 2007 decision, the Board denied service 
connection for a back disability.  This issue has therefore 
been resolved.  See 38 C.F.R. § 20.1100 (2008).


FINDING OF FACT

Competent medical evidence indicates that the Veteran's 
currently diagnosed left knee disability is not related to 
the Veteran's military service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
the Veteran's military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a left knee 
disability.

The Veteran is seeking service connection for a left knee 
disability.  As is discussed elsewhere in this decision, the 
remaining issue on appeal, service connection for a 
psychiatric disorder, is being remanded for further 
development. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In September 2006, the Board remanded the Veteran's claim to 
obtain records from a private hospital, St. B. Hospital 
(using the Veteran's correct name at the time of her 
hospitalization and her correct Social Security number), and 
to have the Veteran's claims file reviewed by an 
appropriately qualified physician who was to render an 
opinion on the etiology of the Veteran's left knee 
disability.

In April 2007, the AMC requested records from St. B. Hospital 
using a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA) 
containing the Veteran's previous surname and her correct 
Social Security number.  In June 2007, St. B. Hospital 
indicated that it had no information.  The Veteran was 
subsequently informed that the hospital did not have the 
records for the period in question.  The Veteran has not 
indicated that she possesses, or is aware of an alternative 
source for, such records. 

In May 2008, the Veteran underwent a VA joints examination, 
and the May 2008 VA examiner rendered a medical opinion on 
the etiology of the left knee disability.  The claim was 
readjudicated via the July 2008 SSOC.

Therefore, the agency of original jurisdiction complied with 
the directives of the September 2006 remand as to this issue 
to the extent practicable.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO and AMC informed the Veteran of VA's duty 
to assist her in the development of his service connection 
claim in letters sent in August 2002, and September 2006, 
which were specifically intended to address the requirements 
of the VCAA.  The August 2002 VCAA letter informed the 
Veteran of the evidence necessary to establish service 
connection.  Accordingly, the Veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the service 
connection claim.

As for the evidence to be provided by the Veteran, in the 
various VCAA letters the RO and AMC asked the Veteran to 
identify and send relevant medical evidence.  In the various 
VCAA letters, the RO and the AMC provided the Veteran with VA 
Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated her for her claimed disabilities.

Moreover, in the September 2006 VCAA letter, the Veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on her claims.  [A VA joints examination was 
conducted in May 2008.]

In the September 2006 VCAA letter, the Veteran was advised 
that VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The Veteran was also informed that VA make 
reasonable efforts on her behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the September 2006 VCAA letter, the AMC informed the 
Veteran that she should submit any evidence in her possession 
relevant to her claim, as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See, e.g., the September 25, 2006 VCAA letter, page 2.  
The VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the Veteran that she could submit or 
identify evidence other than what was specifically requested 
by VA.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, and element (2), 
current disability, are not at issue.  This claim was denied 
based on element (3), relationship of such disability to the 
Veteran's service.  As explained above, she has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to this crucial element regarding this claim.   

The AMC specifically addressed elements (4) and (5) in the 
September 2006 VCAA letter.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes the Veteran's service 
treatments records, Social Security Administration records, 
VA and private treatment records, and a report of a VA joints 
examination, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained.

As was noted in the Stegall discussion above, the AMC 
attempted to obtain records from the St. B. Hospital, without 
success.   There is no indication that such records exist.  
The Board observes that "VA has no duty to seek to obtain 
that which does not exist."  See Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2008).  She has retained the services of a 
representative.  As was described in the Introduction, in 
June 2006 she withdrew her request for a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits on one of the issues on appeal.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, the 
competent medical evidence demonstrates that the Veteran 
currently has degenerative joint disease of the left knee.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address in-service disease 
(to include the existence of arthritis within the one year 
period after service) and in-service injury.

The service treatment records show no diagnosis of arthritis 
of the left knee. Arthritis was first medically indicated in 
September 2002.  Therefore, according to the evidence of 
record, the Veteran's arthritis was first noted over three 
decades after the Veteran left military service in June 1971, 
long after the expiration of the one-year presumptive period.  
See 38 C.F.R. § 3.309(a) (2008).  

As to an in-service injury, the Veteran's service treatment 
records indicate that in December 1970 the Veteran complained 
of a left knee "popping out of place."  
In-service incurrence of injury, that is to say a left knee 
injury, has arguably been shown, and Hickson element (2) is 
therefore satisfied to that extent.   

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  The critical 
question, accordingly, is whether Hickson element (3), 
medical nexus, is satisfied.  There is of record a competent 
nexus opinion, which is contained in the report of the May 
2008 VA joints examination.  That opinion was not favorable 
to the Veteran's claim.  The May 2008 examiner opined that it 
is not as likely as not that her left knee disability is 
related to the incident in service of her left knee popping 
out of place, and that rather it is more likely that the left 
knee disability is due to her obesity, her history of a back 
injury, and her non service-connected right knee replacement. 

The Veteran herself has theorized to the contrary [i.e., that 
her current knee disability is related to her military 
service].  The report of the May 2008 VA joints examination 
shows that the Veteran had apparently worked as a certified 
nursing assistant and, thus, received some specialized 
medical training.  Accordingly, her assessment that she 
suffers from degenerative joint disease of the left knee as a 
result of the in-service knee complaint is not merely a lay 
opinion which the Board may disregard as not probative.  
Compare Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
[lay persons without medical training they are not competent 
to attribute symptoms to a particular cause or to otherwise 
comment on medical matters such as diagnosis] with Goss v. 
Brown, 9 Vet. App. 109 (1996) [to qualify as an expert, a 
person need not be licensed to practice medicine, but just 
have special knowledge and skill in diagnosing and treating 
human ailments].

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In this case, the Board 
places greater weight of probative value on the May 2008 VA 
opinion than it does on the opinion of the Veteran.

Although the Veteran has apparently received a limited amount 
of medical training, there is no indication that she has any 
expertise in orthopaedics.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  The 
Veteran's medical expertise in fact appears to be extremely 
limited.  She evidently worked as a phlebotomist and 
laboratory technician.  More recently, she has been 
unemployed due to severe mental illness, with "a long 
history of psychiatric hospitalizations and impaired 
functioning."  See a December 2004 VA psychiatric evaluation 
report.

Moreover, even conceding that the Veteran has some limited 
medical knowledge, the Board believes that the Veteran's self 
interest renders her less than objective in medical matters 
involving her own potential monetary benefits from the 
government.  See Pond v. West, 12 Vet. App. 341, 346 (1999) 
[the self interest of a claimant, including medical 
professionals, may affect the credibility of testimony].

By contrast, the May 2008 VA medical opinion was rendered by 
an appropriately credentialed physician.  The opinion report 
notes that the examining physician reviewed the claims 
folder, to include the service treatment records detailing 
the complaint of her left knee popping out as well as post-
service medical records, which do not show any knee 
complaints until 1997.

The May 2008 VA opinion appears to be congruent with the 
objective medical evidence of record, which shows the one 
isolated complaint of knee problems in service and nothing 
for many years thereafter.
 
Therefore, the weight of the competent and probative medical 
evidence of record is against a finding of nexus and element 
(3) is not met.

The Veteran asserts that her left knee symptomatology began 
in service and that she suffered from it continually until 
the present day.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, 
concerning continuity of symptomatology.  However, supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.

As described above, there were no medical findings of knee 
symptomatology until 1997.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition].  

In particular, there is of record the report of a March 1992 
VA physical examination, during which the Veteran reported a 
number of complaints but did not mention the left knee.  
Indeed, it appears that the Veteran did not mention any knee 
symptomatology until she filed her claim in 2002.    

In light of the Veteran's pertinently negative medical 
history for many years after service, the Board finds that 
supporting medical evidence is lacking.  Continuity of 
symptomatology has not been demonstrated.

For the reasons states above, element (3), medical nexus, has 
not been satisfied, and the Veteran's claim fails on that 
basis.

In summary, in the absence of the third required Hickson 
element, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for a left knee disability.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for a left knee disability is denied.


REMAND

2.  Entitlement to service connection for an acquired 
psychiatric disorder, currently diagnosed as schizoaffective 
disorder.

For reasons explained immediately below, the Board finds that 
the remaining issue on appeal must be remanded for additional 
evidentiary development.

In September 2006, the Board remanded the Veteran's claim to 
have the Veteran's claims file reviewed by a psychiatrist or 
psychologist who was to render an opinion on the etiology of 
the Veteran's psychiatric disorder, specifically whether the 
Veteran's current psychiatric disability is related to her 
military service.  

In May 2008, the Veteran's claims file was reviewed by a VA 
psychologist who rendered an opinion as to whether the 
Veteran's schizoaffective disorder was incurred due to active 
service.  The VA psychologist opined that the schizoaffective 
disorder pre-existed active service and, thus was not 
incurred in active service.  
The VA psychologist did not address whether the 
schizoaffective disorder was aggravated by the Veteran's 
active service.  In light of the VA psychologist's finding 
that the schizoaffective disorder pre-existed service, a 
medical nexus opinion which addresses aggravation is 
necessary.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for the Veteran's 
claims folder to be reviewed by the 
psychologist who provided a medical 
opinion in May 2008.  If the VA 
psychologist who provided the medical 
opinion in May 2008 is unavailable, VBA 
should arrange for a review of the file 
by a psychiatrist or psychologist.  The 
reviewer should provide an opinion as to 
whether it is as least as likely as not 
that the Veteran's schizoaffective 
disorder was aggravated beyond its 
natural progression by her active  
service.  If the reviewer deems it to be 
necessary, the Veteran should undergo 
examination and/or diagnostic testing to 
determine the nature and etiology of her 
schizoaffective disorder.  The reviewer 
should provide an explanation for any 
opinion rendered.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claim of entitlement to service 
connection for an acquired psychiatric 
disability.  If the decision remains 
unfavorable to the Veteran, a SSOC should 
be prepared.  The Veteran and her 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


